IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BOBBY A. LATULIP,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-4881

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Bobby A. LaTulip, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Daniel A. Johnson, Carrie McNamara,
and Kathleen C. Hagan, Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.